 Case 2:21-cv-00141-JAD-BNW Document 1-2 Filed 01/27/21 Page 1 of 13




                                           EXHIBIT 1

Summons and Complaint




EXHIBIT 1
                 Case 2:21-cv-00141-JAD-BNW Document 1-2 Filed 01/27/21 Page 2 of 13




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 22533766
Notice of Service of Process                                                                            Date Processed: 01/08/2021

Primary Contact:           Paul Georgeson
                           Caesars Entertainment, Inc.
                           1 Caesars Palace Dr
                           Las Vegas, NV 89109-8969

Electronic copy provided to:                   Neal Krokosky
                                               Donna Becker
                                               Maya Clark
                                               Tracey Hudson

Entity:                                       Harrah's Las Vegas, LLC
                                              Entity ID Number 1721012
Entity Served:                                Harrah's Las Vegas, LLC
Title of Action:                              Meliton Hernandez vs. Harrah's Las Vegas, LLC
Document(s) Type:                             Summons and Amended Complaint
Nature of Action:                             Discrimination
Court/Agency:                                 Clark County District Court, NV
Case/Reference No:                            A-20-822326-c
Jurisdiction Served:                          Nevada
Date Served on CSC:                           01/07/2021
Answer or Appearance Due:                     20 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           James P. Kemp
                                              702-258-1183

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com




                                                         Exhibit 1 Page 1
               Case 2:21-cv-00141-JAD-BNW11/21/2020
                                           Document 2:421-2
                                                         PM Filed 01/27/21 Page 3 of 13


                                                 DISTRICT COURT
                                            CLARK COUNTY, NEVADA

MELITON HERNANDEZ,

                     Plaintiff,
                                                        Case No.: A-20-822326-C
         vs.
                                                        Dept. No. 24
HARRAH'S LAS VEGAS, LLC, a Nevada
Limited Liability Company,
                                                        SUMMONS
                       Defendant.



NOTICE! YOU HAVE BEEN SUED. THE COURT MAY DECIDE AGAINST YOU WITHOUT YOUR BEING HEARD
UNLESS YOU RESPOND WITHIN 20 DAYS. READ THE INFORMATION BELOW.

TO THE DEFENDANT(S): A civil Complaint has been filed by the Plaintiff(s) against you for the relief set forth
in the Complaint.

                                  S LAS VEGAS, LLC, a Nevada Limited Liability Company;
    1. If you intend to defend this lawsuit, within 20 days after this Summons is served on you, exclusive of the day of
       service, you must do the following:
       (a) File with the Clerk of this Court, whose address is shown below, a formal written response to the
       Complaint in accordance with the rules of the Court, with the appropriate filing fee.
       (b) Serve a copy of your response upon the attomey whose name and address is shown below.

    2. Unless you respond, your default will be entered upon application of the Plaintiff(s) and this Court may enter a
       judgment against you for the relief demanded in the Complaint, which could result in the taking of money or
       property or other relief requested in the Complaint.

    3.   If you intend to seek the advice of an attorney in this matter, you should do so promptly so that your
         response may be filed on time.

    4. The State of Nevada, its political subdivisions, agencies, officers, employees, board members, commission
        members and legislators, each have 45 days after service of this Summons within which to file an answer or
        other responsive pleading to the Complaint.

Submitted by:                                                     CLE               (JL?
                                                                       ~.;      .     W
      /s/ James P. Kemp                                            B     .: ~                             3/2020
                                                                                                 t
JAMES P. KEMP, ESQ.                                                                        ~:-           Date
Nevada Bar No. 006375                                                           ~ Demond~F.almer,=>
KEMP & KEMP
7435 W. Azure Drive, Suite 110
Las Vegas, Nevada 89130
(702) 258-1183
Attorney for Plaintiff
   NOTE: When service is by publication, add a brief statement of the object of the action.
       See Rules of Civil Procedure 4(b).


                                                  Exhibit 1 Page 2
              Case 2:21-cv-00141-JAD-BNW Document 1-2 Filed 01/27/21 Page 4 of 13
STATE OF
                                   )ss:                                          AFFIDAVIT OF SERVICE
COUNTY OF                        )

                                 , being duly sworn, says: That at all times herein affiant was and is a citizen of the United
States, over 18 years of age, not a party to nor interested in the proceeding in which this affidavit is made. That affiant
received        copy(ies) of the Summons and Complaint,

on the                  day of                                      , 20         and served the same on the                day of
                         , 20          by:

                                       (Affiant must complete the appropriate paragraph)

1.       Delivering and leaving a copy with the Defendant                                           at (state address)


2.       Serving the Defendant                                                by personally delivering and leaving a copy with
                                                 , a person of suitable age and discretion residing at the Defendant's usual
         place of abode located at: (state address)

                                     (Use paragraph 3 for service upon agent, completing A or B)

3.       Serving the Defendant                                                              by personally delivering and leaving a
         copy at (state address)


         a.   With                                       as                              , an agent lawfully designated by
              statute to accept service of process;
         b.   With                                      , pursuant to NRS 14.020 as a person of suitable age and discretion
              at the above address, which address is the address of the resident agent as shown on the current certificate of
              designation filed with the Secretary of State.

4.       Personally depositing a copy in a mail box of the United States Post Office, enclosed in a sealed envelope, postage
         prepaid (Check appropriate method):

                                     Ordinary mail
                                     Certified mail, return receipt requested
                                     Registered mail, return receipt requested

         addressed to the Defendant                                                    at Defendant's last known address which is
         (state address)

COMPLETE ONE OF THE FOLLOWING:

(a)      If executed in this state, "I declare under penalty of perjury that the foregoing is true and correct."


                                                                                              Signature of person making service

(b)      If executed outside of this state, "I declare under penalty of perjury under the law of the State of Nevada that the
         foregoing is true and correct."

                                                                                              Signature of person making service




                                                       Exhibit 1 Page 3
.             ,             Case 2:21-cv-00141-JAD-BNW Document 1-2 Filed 01/27/21 Page 5 of 13
                                                                                                          Electronically Filed
                                                                                                          10/30/2020 1.1:32 AM
                                                                                                          Steven D. Grierson
                                                                                                          CLERV OF THE COL

                       1     JAMES P. KEMP, ESQUIRE
                             Nevada Bar No. 006375
                        2    KEMP & KEMP, ATTORNEYS AT LAW
                             7435 W. Azure Drive, Suite 110,
                        3
                             Las Vegas, NV 89130
                        4    (702) 258-1183/(702) 258-6983 (fax)
                             jp@kemp-attorneys.com
                        5    Attorney for Plaintiff MELITON HERNANDEZ

                        6                                               DISTRICT COURT
                                                                  CLARK COUNTY,NEVADA
                        7                                                         ***
                       8
                             MELITON HERNANDEZ,
                                                                                    Case No.: A-20-822326-c
                        9
                                                                    Plaintiff,
                                                                                    Dept. No.:    24
                       10    vs.
                                                                                         FIRST AMENDED COMPLAINT
                       11    HARRAI-I'S LAS VEGAS, LLC, a Nevada
                             Limited Liability Company,                                    JURY TRIAL DEMANDED                      `
                       12
                                                         Defendants
                  ~~                                                                (Arbitration exemption claimed: action seeking
                  m    13                                                           equitable or ext.raordinary relief)
          o       m
          =o
              C9 N     14
    a.
    ~ 3
      3       ~
              m °n
    W         Q ..
                       15               COMES NOW THE PLAINTIFF, by and through his counsel, JAMES P. KEMP, ESQ., of
              Z
    a~~           m    16
    w~~O -
                             KEMP & KEMP, ATTORNEYS AT I.AW, and states and alleges causes of action against the
    Ya3~u mi
          N ~     N
                       17
          0       N          Defendant(s) as follows:
                  ~i   18
                  ;                I.     JURISDICTION AND VENUE
                       19
                                   The Court has jurisdiction over this case for both the federal and state law claims set forth herein
                       20
                             and venue is proper because the material events complained of herein took place in Clark County,
                       21

                       22    Nevada and the Defendant is headquartered in Clark County Nevada.

                       23

                       24

                       25
                       26

                       27

                       28

                                                                Exhibit 1 Page14
                      Case 2:21-cv-00141-JAD-BNW Document 1-2 Filed 01/27/21 Page 6 of 13



              1           II.      CLAIMS FOR RELIEF

              2                                 ALLEGATIONS COMMON TO ALL CLAIMS
              3
                          1. This is a civil action for damages under state and federal statutes prohibiting discrimination and
               4
                                to redress deprivation of rights under these laws, as well as claims under the common law of
               5
                                Nevada.
               6
                          2. Plaintiffls statutory claims arise under the Americans With Disabilities Act of 1991 as amended
               7

                                by the Americans With Disabilities Act Amendments Act (herein "ADA" or "ADAAA") and
               8

               9                NRS Chapter 613.

              10          3. As Plaintiffls employer during the relevant time period, Defendant was engaged in operations

              11                and/or conducting business within the County of Clark, State of Nevada.             Defendant
              12
                                HARRAH'S I.AS VEGAS, LLC was engaged in activities affecting commerce and employed at
        Cl)
        OD
        m     13
   o    m                       least 500 employees in the two calendar years preceding the events in question.
   =~
    o   N
        N
              14
~g~m
W   a o
      n                   4. As an employer in Nevada, and/or other states, Defendant is required to comply with all state
      4       15
    Z„                          and federal statutes which prohibit disability discrimination.
~~~~m         16
        N                 5. Plaintiff, MELITON HERNANDEZ, is a resident of the County of Clark, State of Nevada,
   Lf) ~ N
   a     N
              17
   n    O
        11

              18                who was employed by Defendant from approximately August 14,1997 through August 16, 2017

              19                when he was fired from his job as a fry cook. After approximately seven or eight months

              20                Plaintiff was restored to his position as a fry cook through a union grievance process.
              21
                          6. At all times mentioned herein the Plaintiff performed his work at or above a level that the
              22
                                Defendants had a reasonable right to expect.
              23
                          7. Plaintiff was capable of performing the essential functions of his job, with or without an
              24
                                accommodation.
              25
                          8. Alternatively, Defendant had alternative positions that it could have placed the Plaintiff into and
              26

              Kyl               avoided terminating his employment.

                  :



                                                          Exhibit 1 Page25
         Case 2:21-cv-00141-JAD-BNW Document 1-2 Filed 01/27/21 Page 7 of 13


                               c


    1        9. The Defendant failed to engage in the interactive process and individualized assessment required

    2           under state and federal anti-discrimination laws.
    3
             10. Defendant HARRAH'S LAS VEGAS, LLC is a Nevada Limited Liability Company duly formed
     4
                and authorized to conduct business in Nevada and having its principal place of business at 3131
     5
                 Las Vegas Boulevard South, Las Vegas, Nevada 89109.
     6
                                                          FACTS
    7
             11. Plaintiff commenced his employment with Defendants in approximately August 14,1997. He
     8

     9           was terminated on or about August 16, 2017 (20 years later). Plaintiffs job was as a fry cook..

    10       12. Plaintiff had suffered an industrial injury that arose in the course of and arose out of his

    11           employment and he had filed a valid workers' compensation claim under the Nevada Industrial
    12
                 Insurance Act, NRS Chapters 616A-616D and 617. In Apri12016 Plaintiff underwent surgery
    13
                 for his industrial injury. Plaintiff was off work from the time of his surgery until November 4,
    14
                 2016 when he returned to modified duty.
    15
             13. On September 22, 2016 Defendant offered and Plaintiff accepted a temporary modified duty
    16
                 position in the Flavors Buffet Department.
    17

    18       14. Plaintiff worked in the position at Flavors Buffet, but soon had to transfer to Fulton Cafe
~
    19           because his work restrictions were not being followed at the Buffet, but they could be

    20           accommodated better at the Fulton Cafe.
    21
             15. Plaintiff was released from medical treatment with permanent work restrictions in approximately
    22
                 March 2017.
    23
             16. Plaintiff continued to work within his restrictions at Fulton Cafe. At the end of July 2017
    ~~
                 Plaintiffls workers' compensation claim was closed. Just a few weeks later, on August 16, 2017,
    25
                 Plaintiff was fired from his job with Defendant telling him that he could not perform the
    26

    27           functions of his job because of the risk of injuring himself again. The Defendant regarded

    28

                                          Exhibit 1 Page36
                    Case 2:21-cv-00141-JAD-BNW Document 1-2 Filed 01/27/21 Page 8 of 13




               1            Plaintiff as disabled.

                2       17. Plaintiff contends that the reason D.efendant gave his termination was pretextual and false and
                3
                            that the real reason was disability discrimination. Plaintiff had been working fine without
                4
                            incident from November 2016 until he was filed, even after he was released from medical
               5
                            treatment.
                6
                        18. Defendant failed to properly engage in an interactive process, individualized to the Plaintiff's
               Il
                            circumstances, as required by state and federal disability anti-discrimination law.
                8

                9       19. Plaintiff contends that there were reasonable accommodations that could have been provided to

               10           keep him in his job. Alternatively there were other jobs that Defendant had that Plaintiff could
                                                                                     r
               11           have been placed into. Defendant's failure to engage in good faith in the interactive process
               12
                            resulted in the Plaintiff being discriminated against and not accommodated reasonably as is
          0)
          0
          m    13
     o    m                 required under the law.
     =o
      ~   N
               14
CL3~~0                  20. Rather than fulfill its obligations to engage in the interactive process and place the Plaintiff into
    ~ ~^
W 5ma
Ya~~4          15
    Z ,                     an open position, the Defendant merely told Plaintiff that he could, on his own, search for jobs
~z             16
          ~                 at Defendant's place of business and competitively apply for them if he found one he was
          N
     to
          NO   17
     n

               18          interested in.
          ~
               19       21. Defendant failed to reasonably accommodate Plaintiff and failed to properly engage in the

               20           interactive process and instead discharged the Plaintiff in violation of the Americans With
               21
                            Disabilities Act of 1990, as amended.
               22
                        22. Plaintiff grieved the termination of his employment through his union and was reinstated to his
               23
                            job in approximately March 2018.
               24
                        23. The Plaintiff timely dual-filed his Charge of Discrimination, #34B-2017-01278, with the U.S.
               25
                            Equal Employment Opportunity Commission (EEOC) and the Nevada Equal Rights
               26

               27           Commission (NERC), #1102-17-0517L, on November 2, 2017.

               28

                                                       Exhibit 1 PageC!7
                   Case 2:21-cv-00141-JAD-BNW Document 1-2 Filed 01/27/21 Page 9 of 13



              1        24. Nevada Equal Rights Commission found probable cause for discrimination under the disability

              2           discrimination provisions of NRS Chapter 613.
               3
                       25. Defendants subjected Plaintiff to different, unequal and discriminatory treatment which
               4
                          included but was not limited to a failure to accommodate the Plaintiff and the termination of his
               5
                          employment due to disability discrimination.        This different, unequal and discriminatory
               6
                           treatment in his employment was on account of and directly connected with or related to
               7
                           Plaintifps Disability.
               8

               9       26. Defendant is required to comply with federal statutes prohibiting employment discrimination

              10          including those referenced herein.

              11       27. Plaintiff has exhausted all required administrative avenues.
              12
                       28. NERC issued a Notice of Right to Sue on May 15, 2020 while the Governor of Nevada had
         "m
        ~ao   13
     o                     declared a state of emergency and had ordered all legal filing deadlines tolled for cases in
     =o"
      2 N
              14
    i~0)o                  Nevada. (Declaration of Emergency Directive 009 (REVISED) dated April 1, 2020 at Section 2:
~   3"m ^
              15
az~      m                "Any specific time limit set by state statute or regulation for the commencement of any legal
              16
Ya3~',m
      n                    action is hereby tolled from the date of this Directive unti130 days from the date the state of
  N ~ N
     N    N
              17
     n   O

              18           emergency declared on March 12, 2020 is terminated.'~ The May 15, 2020 Notice of Right to
         f~
              19           Sue specifically stated that the 90-day time limit was tolled under the Governor's directive. On

              20          June 29, 2020 the Governor of Nevada issued Declaration of Emergency Directive 026 which
              21
                           at Section 5 states as follows: "Directive 009 (Revised) shall ternunate on June 30, 2020 at 11:59
              22
                           p.m. All time tolled by Section 2 shall recommence effective July 31, 2020 at 11:59 p.m."
              23
                           Accordingly, the 90-day right to sue period issued in NERC's May 15, 20201etter commenced to
              24
                           running on July 31, 2020 at 11:59 p.m. This civil action bringing claims under statutes within
              25
                           NRS Chapter 613 was filed on October 1, 2020, within the 90-day period required. This action
              26

              27          was timely filed.

              28

                                                     Exhibit 1 Page58
                      Case 2:21-cv-00141-JAD-BNW Document 1-2 Filed 01/27/21 Page 10 of 13



                 1         29. Notwithstanding the tolling, the Plaintiff, Meliton Hernandez, NEVER received the May 15,

                  2            2020 letter. To this day he has not received it, but he was made aware of its existence on
                  3
                               October 1, 2020, the same day as he filed this civil action. Because he NEVER received the
                  4
                               letter the 90-day time period NEVER began to run. Accordingly this case is timely filed.
                  5
                           30. On September 9, 2020 EEOC issued its Right to Sue Notice for Plaintiffs federal charge. This
                  6
                               case was timely filed for Plaintiff's federal claims.
                  7

                  8
                           FIRST CLAIM: DISCRIMINATION IN VIOLATION OF THE AMERICANS WITH
                           DISABILITIES ACT
                  9
                               All other pertinent Paragraphs of this Complaint are expressly incorporated here by reference as
                 10
                               if fully reasserted, alleged, and set forth herein.
                 11
                           31. Plaintiff was qualified for his job and capable of performing the essential functions of the job
                 12
           0)m
                 13           without a reasonable accommodation.
     o
           ~co
     =o~
      ~ N
EL               14        32. Plaintiff was regarded as being disabled by the Defendant, specifically more disabled than he
   a
w g m
  a~~,~          15            actually was.
aZ Z ro          16        33. Defendant failed to engage in the required interactive process, failed to provide Plaintiff with a
           ~N
     N ~
     ~     N
                 17
                               reasonable accommodation when one or more were available, regarded the Plaintiff as more
                 18
           ~                   disabled than he actually was, and discharged the Plaintiff because of his disability.
                 19
                           34. Plaintiff has been harmed by Defendant's actions, has suffered damages and is entitled to be
                 20
                               fully compensated therefor.
                 21

                 22        35. Defendant's acts constituted discrimination against Plaintiff with respect to his compensation,

                 23            benefits, terms, conditions, or privileges of employment because of an actual or perceived

                 24            disability in violation of the Americans with Disabilities Act as amended effective January 2009.

                 25        36. Plaintiff suffered injury to his reputation, embarrassment, humiliation, mental anguish and
                 26
                               suffering, inconvenience, emotional distress, and other cognizable general damages as a direct
                 27

                 28


                                                          Exhibit 1 Page69
                        Case 2:21-cv-00141-JAD-BNW Document 1-2 Filed 01/27/21 Page 11 of 13



                   1             and proximate result of Defendant's actions. The amount of these damages is a question of fact

                    2            that may only be ascertained by the jury at trial.
                    3
                             37. Plaintiff has suffered and may still suffer lost wages and benefits of employment as a direct and
                    4
                                 proximate result of the actions of the Defendants.
                    5
                             38. Defendant's discriminatory and retaliatory treatment of the Plaintiff in his employment was in
                    6
                                 violation of the Americans with Disabilities Act as amended effective January 2009.
                    7

                    8
                             39. Plaintiff has been required to hire an attorney and expend fees and costs to pursue her rights

                    9            through this action.

                   10        40. The actions of the Defendants were willful, malicious, oppressive, deliberately violative of the

                   11            PlaintifPs legal rights and calculated to discourage Plaintiff and other of Defendant's employees
                   12
                                 from pursuing their rights under Federal law. To the extent permitted by law, the Defendant
            (1)
            m
            m      13
      o
      _ 0 N
            m                    should be subjected to Punitive and Exemplary damages to deter future conduct of this sort.
        V) N
                   14
fw 33 N a°'m n               41. Plaintiff is entitled to and demands equitable or extraordinary relief in the form of an order
YaaQ 8             15
az~         m                    requiring the Defendant to refrain from future discriminatory violations of the law and to
                   16
`1 a3        -
      N~ N
            ,`°n                 comply with the accommodations that Plaintiff needs to maintain his employment.
      N   N
                   17
      n  O
                   18        SECOND CLAIM: DISCRIMINATION IN VIOLATION OF NRS CHAPTER 613
            el
                   19           All other pertinent Paragraphs of this Complaint are expressly incorporated here by

                   20            reference as if fully reasserted, alleged, and set forth herein.
                   21
                             42. Defendant has violated the provisions of NRS 613.330 by discriminating against the Plaintiff
                   22
                                with respect to his compensation, terms, conditions or privileges of employment, because of his
                   23
                                disability.
                   24
                            .43. Defendant failed to engage in the required interactive process, failed to provide Plaintiff with a
                   25
                                 reasonable accommodation when one or more were available, regarded the Plaintiff as more
                   26

                   27            disabled than he actually was, and discharged the Plaintiff because of his disability.

                   28

                                                          Exhibit 1 Page 7
                                                                         10
                   Case 2:21-cv-00141-JAD-BNW Document 1-2 Filed 01/27/21 Page 12 of 13



              1         44. Plaintiff has been harmed by Defendant's actions, has suffered damages and is entitled to be
              2i               fully compensated therefor.
               3
                        45. Plaintiff suffered injury to his reputation, embarrassment, humiliation, mental anguish and
               4
                               suffering, inconvenience, emotional distress, and other cognizable general damages as a direct
               5
                               and proximate result of Defendant's actions. The amount of these damages is a question of fact
               6
                                that may only be ascertained by the jury at trial.
               7

               8
                            46. Plaintiff has suffered and may still suffer lost wages and benefits of employment as a direct and

               9                proximate result of the actions of the Defendants.

              10            47. The actions of the Defendant were willful, malicious, oppressive, and done with conscious and
              11                knowing disregard for Plaintiffls rights under Federal and Nevada law. The Defendant should
              12
                                be subjected to Punitive and Exemplary damages to deter future conduct of this sort.
        m
        m     13
        m
    o   m                   48. Plaintiff has been required to hire an attorney and expend fees and costs to pursue his rights
    =o~
     ~ N
              14
~gr'mm o                        through this action.
Y<~~~         15
a. ~ Z m             III.       DEMAND FOR JUDGMENT FOR RELIEF
              16
Y       umi
              17        WHEREFORE, the Plaintiff Prays Judgment against the Defendant and requests relief as
              18     follows:
              19        1. For all applicable remedies available under the federal statutes applicable to this case as well
              20                as all remedies available under Nevada state law;
              21            2. For actual and compensatory damages in an amount to be determined by a jury at trial;
              22            3. For general damages in an amount to be determined by a jury at trial;
              23            4. For nominal damages if that be all that is allowed;
              24            5. For Punitive and/or Exemplary damages from the in an amount to be determined by a jury
              25                at trial;
              26            6. For Attorney's fees;
              27            7. For costs of suit;
              28


                                                         Exhibit 1 Page :
                                                                        11
          Case 2:21-cv-00141-JAD-BNW Document 1-2 Filed 01/27/21 Page 13 of 13



                     ~
               8.   For pre-judgment interest;
     2
               7. For a trial by jury of all issues that may be tried to a jury;
      3
               8. For declaratory and/or injunctive relief as set forth herein;
      4
               9. For such other and further relief as the court may deem just and equitable.
      5
                    DATED this 30`' day of October, 2020.
      6

      7

     8'                                                             s James P. Kemp
                                                            JAMES P. KEMP, ESQUIRE
      9                                                     Nevada Bar No. 006375
                                                            KEMP & KEMP
     10                                                     7435 W. Azure Drive, Suite 110,
                                                            Las Vegas, NV 89130
     11                                                      (702) 258-1183/ (702) 258-6983 (fax)
     12                                                      jp@kemp-attorneys.com
                                                             Attorney for Plaintiff
     13
     14

     15

     16

     17

     18
;r
     19

     20

     21
     22

     23

     24

     25

     26

     27

     28

                                                            ~
                                             Exhibit 1 Page 12
